SHAW, Justice.
We have for review Salatino v. State, 644 So.2d 1035 (Fla. 1st DCA 1994), wherein the district court upheld the constitutionality of the anti-stalking statute, section 784.048, Florida Statutes (Supp.1992), and certified:
*628Is section 784.048, Florida Statutes (Supp. 1992), facially unconstitutional as vague and overbroad?
We have jurisdiction. Art. V, § 8(b)(4), Fla. Const.
We recently upheld the constitutionality of the anti-stalking statute. See Bouters v. State, 659 So.2d 235 (Fla.1995). Accordingly we approve Salatino on this issue.
It is so ordered.
GRIMES, C.J., and OVERTON, HARDING, WELLS and ANSTEAD, JJ., concur.
KOGAN, J., concurs specially with an opinion.